  1                                                                                             The Honorable Christopher M. Alston
                                                                                                                         Chapter 11
  2                                                                                                                Location: Seattle
  3                                         UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF WASHINGTON
  4
  5    In re:                                                               No. 16-11767
  6    NORTHWEST TERRITORIAL MINT LLC,                                      NOTICE OF APPEARANCE AND REQUEST
                                                                            FOR SPECIAL NOTICE
  7                                              Debtor.
  8
  9             PLEASE TAKE NOTICE that pursuant to Bankruptcy Rule 9010 (b) Kathryn A. Ellis hereby

 10   gives notice of her appearance in this bankruptcy proceeding as the Chapter 7 Trustee of the estate of

 11   Diane Erdmann, Bk. No. 19-41238.

 12             Pursuant to Bankruptcy Rules 2002, 3017, 4001, 9007 and 9010 (b), Kathryn A. Ellis hereby

 13   requests notice of all matters in the above captioned Chapter 11 case which require notice to creditors, to
 14   a creditor’s committee, or to other parties in interest, including without limitation, all notices and papers
 15   referred to in Bankruptcy Rules 2002, 3017, 4001, 9007 and 9010 (b), copies of all proposed plans and
 16
      disclosure statements, notices of any orders, applications, complaints, Proofs of Claims, demands,
 17
      hearings, motions, petitions, pleadings, or requests (whether for relief from stay, adequate protection or
 18
      otherwise), any other documents brought before the Court in this case, whether formal or informal,
 19
      whether written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, or
 20
      otherwise. Kathryn A. Ellis requests that such notice be served as follows:
 21
                                                          Kathryn A. Ellis PLLC
 22                                                      5506 6th Ave S, Suite 207
                                                            Seattle, WA 98108
 23
                Dated this 19th day of September, 2019.
 24
 25                                                                            /s/ Kathryn A. Ellis
                                                                               Kathryn A. Ellis, Chapter 7 Trustee
      C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Erdmann\NWTM\appear_not.wpd
 26
 27
                                                                                                          KATHRYN A. ELLIS PLLC
 28                                                                                                               5506 6th Ave S
                                                                                                                     Suite 207
                                                                                                                Seattle, WA 98108
      NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE - 1                                                    (206) 682-5002


Case 16-11767-CMA               Doc 2105           Filed 09/19/19            Ent. 09/19/19 13:58:05              Pg. 1 of 1
